  Case 1:19-mj-00742-CLP Document 1 Filed 08/19/19 Page 1 of 3 PageID #: 1




 AB:OG


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA
                                                        COMPLAINT

       - against -
                                                       (21 U.S.C. §§ 952(a) and 960)
 THEOPHILUS BROWN,
                                                        Case No. 19 MJ 742

                     Defendant.




 EASTERN DISTRICT OF NEW YORK,SS:

              Isaac Haldeman, being duly sworn, deposes and states that he is a Special

Agent with the Department of Homeland Security, Homeland Security Investigations

("HSI"), duly appointed according to law and acting as such.

              On or about August 17, 2019, within the Eastern District of New York and

elsewhere, the defendant THEOPHILUS BROWN did knowingly, intentionally and

unlawfully import into the United States from a place outside thereof, cocaine, a Schedule II

controlled substance.

              (Title 21, United States Code, Sections 952(a) and 960)
 Case 1:19-mj-00742-CLP Document 1 Filed 08/19/19 Page 2 of 3 PageID #: 2




                 The source of your deponent's information and the grounds for his beliefs are

as follows:'

                 1.     On or about August 17, 2019,the defendant THEOPHILUS BROWN

arrived at John F. Kennedy International Airport("JFK")in Queens, New York aboard

JetBlue Flight number B6 2918 from Port of Spain, Trinidad and Tobago.

                 2.     After disembarking from his flight, THEOPHILUS BROWN was

selected for an enforcement examination by Customs and Border Protection Officers

("GBP").

                 3.     A GBP Officer conducted a baggage examination of THEOPHILUS

BROWN'S checked bag. In sum and substance, and in part, BROWN affirmed to the GBP

Officer that the checked bag was his and that no one had given him anything to bring to the

United States.


                 4.     As part ofthe inspection, the GBP Officer took the items out ofthe

checked back. Upon doing so, the checked bag felt unusually heavy and the bottom ofthe

luggage had a thick padded bottom. THEOPHILUS BROWN was then taken to a private

search room to continue the inspection. At that point, the checked bag was probed, which

revealed a white powdery substance. The substance was subsequently field tested and tested

positive for cocaine. GBP Officers then placed THEOPHILUS BROWN under arrest.

                 5.     After defendant THEOPHILUS BROWN's arrest, I arrived at the

search room with another HSI Special Agent. Defendant THEOPHILUS BROWN was read



       '       Because the purpose ofthis Gomplaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
 Case 1:19-mj-00742-CLP Document 1 Filed 08/19/19 Page 3 of 3 PageID #: 3




his Miranda rights, which he acknowledged orally and in writing. The defendant agreed to

waive those rights. After waiving his Miranda rights, defendant BROWN admitted, in sum

and substance and in part, that a friend told him to put his luggage in an empty suitcase, and

to take the suitcase to the United States. In sum and substance, and in part, BROWN

admitted that he knew there was something illegal hidden in the suitcase.

              6.     In total gross weight, law enforcement recovered approximately 2.1

kilograms of cocaine.

              WHEREFORE,your deponent respectfully requests that the defendant

THEOPHILUS BROWN be dealt with according to law.




                                                     Isaac Haldeman
                                                     Special Agent
                                                     Homeland Security Investigations

 Sworn to me before this
 19th day of August,2019




THE H^ORAB)
                        ./PoilaK
UNITED STATE?
EASTERN DISTI
